11/10/2010 EXHIBIT 99.2 National Penn Bancshares, Inc. This presentation,including the attached Financial Highlights and financial data tables, contains supplemental financial information determined by methods other than in accordance with Accounting Principles Generally Accepted in the United States of America (“GAAP”).National Penn’s management uses these non-GAAP measures in its analysis of National Penn’s performance. These measures should not be considered a substitute for GAAP basis measures nor should they be viewed as a substitute for operating results determined in accordance with GAAP. Management believes the presentation of the following non-GAAP financial measures, which exclude the impact of the specified items, provides useful supplemental information that is essential to a proper understanding of the financial results of National Penn. –Tangible common equity and tangible assets excludes from total equity goodwill, intangible assets. Tangible common equity also excludes preferred stock. Banking and financial institution regulators also exclude goodwill and intangible assets from shareholders’ equity and assets when assessing the capital adequacy of a financial institution. –Adjusted net income excludes the effects of certain after-tax gains and losses. Adjusted net income provides a method to assess earnings performance by excluding items that management believes are not comparative among the periods presented. –Efficiency ratio expresses operating expenses as a percentage of fully-taxable equivalent net interest income plus non-interest income. Operating expenses exclude items from non-interest expense that management believes are not comparable among the periods presented. Non-interest income is adjusted to also exclude items that management believes are not comparable among the periods presented. Efficiency ratio is used as a method for management to assess its operating expense level and to compare to financial institutions of varying sizes. Management believes the use of non-GAAP measures will help readers compare National Penn’s current results to those of prior periods as presented in the accompanying presentation. Refer to the Appendix for additional details on calculation of certain of these measures. Non-GAAP Financial Measures Safe Harbor Regarding Forward Looking Statements This presentationcontains forward-looking information about National Penn Bancshares, Inc. that is intended to be covered by the safe harbor for forward-looking statements provided by the Private Securities Litigation Reform Act of 1995. Forward-looking statements are statements that are not historical facts. These statements can be identified by the use of forward-looking terminology such as “believe,” “expect,” “may,” “will,” “should,’’ “project,” ”could,” “plan,’’ “goal,” “potential,” “pro forma,” “seek,” “intend,’’ or “anticipate’’ or the negative thereof or comparable terminology, and include discussions of strategy, financial projections, guidance and estimates (including their underlying assumptions), statements regarding plans, objectives, expectations or consequences of announced transactions, and statements about the future performance, operations, products and services of National Penn and its subsidiaries. National Penn cautions readers not to place undue reliance on these statements. National Penn’s business and operations, as well as its business and operations following the completion of transactions described in this presentation, are subject to a variety of risks, uncertainties and other factors. Consequently, actual results and experience may materially differ from those contained in any forward-looking statements. Such risks, uncertainties and other factors that could cause actual results and experience to differ from those projected include, but are not limited to, the following: increased capital requirements and other requirements or actions mandated by National Penn’s regulators, National Penn’s inability to meet the requirements of the memorandum of understanding or the individual minimum capital ratio requirements issued by its primary regulator, National Penn’s inability to successfully implement its “self-improvement plan”, National Penn’s ability to raise capital and maintain capital levels, variations in interest rates, deterioration in the credit quality of loans, the effect of credit risk exposure, declines in the value of National Penn’s assets and the effect of any resulting impairment charges, recent and ongoing changes to the state and federal regulatory schemes under which National Penn and other financial services companies operate (including the recently passed Dodd-Frank Act and regulations to be adopted to implement that Act), competition from other financial institutions, interruptions or breaches of National Penn’s security systems, and the development and maintenance of National Penn’s information technology. These risks and others are described in greater detail in National Penn’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009, as well as in National Penn’s Quarterly Reports on Form 10-Q and other documents filed by National Penn with the SEC after the date thereof. National Penn makes no commitment to revise or update any forward-looking statements in order to reflect events or circumstances occurring or existing after the date any forward-looking statement is made. 3 •4th largest bank in PA •$9.2 billion assets •$983 million market cap* •127 offices •1,779 employees * 11/4/2010 Attractive Franchise in the Heart of the Mid-Atlantic Region Northampton Lehigh Berks Centre Chester % of National Penn Deposits 15.8% 8.8% 22.0% 5.7% 12.9% Market Rank 2 2 2 1 5 Market Share 19.5% 9.0% 18.3% 16.8% 7.9% # Community Banking Offices 22 14 21 5 17 Median Household Income Nationwide Median HH Income Projected Income Growth: ’10 - ’15 13.9% 14.5% 11.0% 14.9% 17.1% Nationwide Projected Income Growth 12.4% Sources: SNL Financial / FDIC As of June 30, 2010 Strong Market Share in Demographically Attractive Counties 4 5 Clean, Strong, Efficient lEarnings improving lFavorable asset quality trends lWarburg Pincus partnership lStrong balance sheet for future growth 6 Warburg Pincus Investment Terms l$150 million in common stock through the purchase of 24.8 million shares at $6.05 per share –Represents an “at the market” price on a 30-day trailing average –No warrants or other equity enhancement securities lWarburg Pincus sole investor, after significant due diligence effort –One Directorship provided to Warburg Pincus –Significant due diligence effort –Ownership of 16.4% of outstanding common stock lInitial investment of $63.3mm (below 9.9% ownership); remaining $86.7mm subject to regulatory approval –Anticipate final closing in fourth quarter 2010 7 Value of Warburg Pincus Partnership lSophisticated global investor with growth and long term shareholder value creation focus lPerformed extensive due diligence, validating asset quality, capital and balance sheet strength, and strategic vision –Firms supporting Warburg’s diligence included: KPMG, Franklin Madison, Strategic Risk Advisors and Wachtell, Lipton, Rosen & Katz lAppointed Director Michael Martin brings a wealth of experience from the financial services industry 8 Note: Adjusted earnings per share is a non-GAAP measurement.Refer to appendix for reconciliation to GAAP measurement. Improving Adjusted Earnings Per Share 9 Net Interest Income 10 Note: Excludes certain items.Refer to appendix for a reconciliation to reported non-interest income and for calculation of non-interest income/ operating revenue Non-Interest Income 11 Note: Excludes certain items.Refer to appendix for a reconciliation to reported non-interest expense and for calculation of efficiency ratio 12 Note: Refer to appendix for calculation Pre-tax Pre-Provision Revenue 13 Note: NPL’s include non-accrual loans, renegotiated loans and loans 90+ days delinquent Non-Performing Loans Declining 14 Note: NPL’s include non-accrual loans, renegotiated loans and loans 90+ days delinquent Peer data is for peer banks, as defined in April 2009 proxy statement, with 9/30/2010 data available Strong Asset Quality Non-Performing Loans as a % of Loans 15 Note: NPL’s include non-accrual loans, renegotiated loans and loans 90+ days delinquent Peer data is for peer banks, as defined in April 2009 proxy statement, with 9/30/2010 data available Strong Reserve Coverage ALLL as a % of Non-Performing Loans 16 Increasing Capital Levels (1)Does not assume repurchase of the 735,294 outstanding warrants, valued at approximately $1.0 million based on a binomial valuation (2)Peer data as of 9/30/2010 17 Strong Capital Ratios 18 First Quarter 2010 lDeleveraged balance sheet by reducing higher cost, non-retail deposits –Accretive to margin –Improved capital ratios lContinued de-risking of balance sheet –NPLs declined –Reserves/ NPLs increased to 127.8% from 116.3% 19 Second Quarter 2010 lEvaluated risk/ reward profile of lines of business/ products lAnnounced divestiture of Christiana Bank & Trust –Goodwill reduced by $24 million –Accretive to capital ratios –Enhances holding company liquidity –Improves risk profile –Utilizes 338(h)10 election lAnnounced surrender of separate account BOLI –Tax efficient considering NOLs –Improve earnings –Stable value wrap lContinued de-risking of balance sheet –NPLs declined –Classified loans declined –Reserves/ NPLs 155.3% 20 Third Quarter 2010 lEnhance ability to repay TARP lRaised $150 million from Warburg Pincus –No discount –No warrants lEvaluated ALCO initiatives to address margin pressures due to de-risking and liquidity lContinued de-risking of balance sheet –NPLs declined –Classified loans declined –Reserves/ NPLs 162.5% 21 Fourth Quarter 2010 lComplete divestiture of Christiana Bank & Trust lComplete Warburg Pincus investment lContinue to de-risk balance sheet 22 Longer-term Earnings Capacity lAccelerate repayment of TARP 23 Longer-term Earnings Capacity lAccelerate repayment of TARP lPosition for improving economic conditions –Aggressively pursuing new customer relationships 24 Longer-term Earnings Capacity lAccelerate repayment of TARP lPosition for improving economic conditions –Aggressively pursuing new customer relationships lCulture of addressing issues, not deferring –Results in a strong balance sheet 25 Longer-term Earnings Capacity lAccelerate repayment of TARP lPosition for improving economic conditions –Aggressively pursuing new customer relationships lCulture of addressing issues not deferring –Results in a strong balance sheet lLonger term capital management opportunities 26 Significant Capital in Excess of “Well Capitalized’ Requirements 27 Longer-term Earnings Capacity lAccelerate repayment of TARP lPosition for improving economic conditions –Aggressively pursuing new customer relationships lCulture of addressing issues not deferring –Results in a strong balance sheet lLonger term capital management opportunities lRealize advantages of operating leverage 28 29 Appendix 30
